{¶ 23} While I agree the trial court did not err in finding the appellant's complaint does not comply with the Civil Rules and therefore would affirm the trial court's dismissal of the complaint, I disagree with the majority's conclusion a trial court's dismissal of a complaint without prejudice is not a final appealable order.
 {¶ 24} I would affirm the trial court's judgment rather than dismiss the appeal for want of jurisdiction.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the appeal is dismissed for lack of a final appealable order. Costs to appellant.